Fourth Court of Appeals
                            San Antonio, Texas
                                 JUDGMENT
                               No. 04-14-00158-CR

                            Alejandro RODRIGUEZ,
                                    Appellant

                                        v.

                              The STATE of Texas,
                                    Appellee

           From the 290th Judicial District Court, Bexar County, Texas
                         Trial Court No. 2013CR5834
                   Honorable Melisa Skinner, Judge Presiding

BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

 In accordance with this court’s opinion of this date, this appeal is DISMISSED.

 SIGNED April 23, 2014.


                                         _________________________________
                                         Patricia O. Alvarez, Justice